 


114 HR 438 IH: To award a Congressional Gold Medal to Joanne King Herring and posthumously to each of Charles “Charlie” Wilson and Gustav Lascaris “Gust” Avrakotos, in recognition of their personal sacrifice and service to the country.
U.S. House of Representatives
2015-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS 1st Session 
H. R. 438 
IN THE HOUSE OF REPRESENTATIVES 
 
January 21, 2015 
Mr. Gene Green of Texas (for himself, Mr. McCaul, Ms. Jackson Lee, and Ms. DeLauro) introduced the following bill; which was referred to the Committee on Financial Services 
 
A BILL 
To award a Congressional Gold Medal to Joanne King Herring and posthumously to each of Charles Charlie Wilson and Gustav Lascaris Gust Avrakotos, in recognition of their personal sacrifice and service to the country. 
 
 
1.FindingsCongress finds the following: (1)Charlie Wilson, Gust Avrakotos and Joanne King Herring played a critical role in ending the Soviet Union’s invasion of Afghanistan, which ultimately was a factor leading to the collapse of the Soviet Union. 
(2)Charlie Wilson was elected to Congress in 1972 from the 2nd Congressional District of Texas and served until he retired in 1996. He was a member of the House Appropriations Committee. (3)Gust Avrakotos joined the Central Intelligence Agency (CIA) in 1962 and his assignments included a mission in Greece and duty in the CIA’s Langley, Virginia, headquarters. While at Langley, Gust Avrakotos oversaw the largest covert operation in the CIA’s history to defeat the Soviet Union in Afghanistan. 
(4)Joanne King Herring is a private citizen and humanitarian who currently resides in Houston, Texas. (5)A few months after the Soviet invasion of Afghanistan in 1979, Joanne King Herring risked her life by traveling to Afghanistan to film the atrocities that the Soviet soldiers were inflicting on the Afghan people. 
(6)Joanne King Herring shared her film with prominent current and former public officials, including then Vice President George H.W. Bush, then CIA chief William Casey and Henry Kissinger. (7)Congressman Charlie Wilson was a vocal opponent of the Soviet invasion of Afghanistan and secured appropriations over several years for the CIA’s covert operation to fund the Afghan resistance. 
(8)Joanne King Herring arranged for Charlie Wilson to travel with her to Pakistan to visit Afghan refugee camps in 1982. After witnessing the physical harm caused by the Soviets to the Afghan people, Charlie Wilson was further determined to secure funding for the resistance movement. (9)In 1984, CIA officer Gustav Avrakotos contacted Charlie Wilson, breaking the CIA’s policy against lobbying Congress for money, and asked Wilson for additional funding to support the CIA’s covert operation in Afghanistan, which Gustav Avrakotos was leading. 
(10)The covert operation was successful and the Soviet Union withdrew from Afghanistan in 1989. (11)The heroic efforts of Charlie Wilson, Joanne King Herring and Gustav Avrakotos played a key role in leading to the collapse of the Soviet Union in 1991. 
2.Congressional gold medal 
(a)Presentation authorizedThe Speaker of the House of Representatives and the President Pro Tempore of the Senate shall make appropriate arrangements for the presentation, on behalf of the Congress, of a gold medal of appropriate design to Joanne King Herring, and posthumous presentation of such a medal to each of Charles Charlie Wilson and Gustav Lascaris Gust Avrakotos, in recognition of their personal sacrifice and service to the country. (b)Design and strikingFor the purposes of the award referred to in subsection (a), the Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall strike the gold medals with suitable emblems, devices, and inscriptions, to be determined by the Secretary. 
(c)Award of medalFollowing the presentation of the gold medals referred to in subsection (a), the medals for Charles Wilson and Gustav Avrakotos shall be awarded respectively to Barbara Ablerstadt Wilson and Claudette M. Avrakotos, the wives of the deceased.  3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medals struck pursuant to section 2 under such regulations as the Secretary may prescribe, at a price sufficient to cover the cost thereof, including labor, materials, dies, use of machinery, and overhead expenses, and the cost of the gold medals. 
4.Status of medals 
(a)National medalsMedals struck pursuant to this Act are national medals for purposes of chapter 51 of title 31, United States Code. (b)Numismatic itemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under this act shall be considered numismatic items. 
 
